Title: William Lee to Thomas Jefferson, 12 January 1818
From: Lee, William
To: Jefferson, Thomas


                    
                        Respected Sir/.
                        Washington
Jany 12th 1818.
                    
                    I am sorry there has been a misunderstanding respecting Mr Stewart—Mr Keller thinks he cannot afford to keep him at two dollars per week as from the weakness of his constitution he will never be able to turn out much work the movement of the Loom fatigues him considerably. Besides every necessary of life has become so dear here that in boarding him for 2$ per week M Keller says he would be a loser. This is an unlucky experiment for me in every way. The persons who induced me to bring these weavers here by engaging to form a company to set them at work have failed to fulfill their promises and a second company in Georgetown have also declined doing anything. I have therefore discharged all the workmen except Keller & his three countrymen who bring me in debt a trifle every quarter—The word fabric is sufficient to destroy the monied credit of any one. I preach patience but these poor devils think the land of promise I held up to their view is the land of starvation for all manufacturers—
                    
                        I have the honor to be with the highest veneration your humble servant
                        Wm Lee
                    
                